Citation Nr: 0914836	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  06-35 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than July 13, 
2005 for the award of service connection for status post 
prostate cancer with radical prostatectomy.

2.  Entitlement to an effective date earlier than July 13, 
2005 for the award of service connection for erectile 
dysfunction.

3.  Entitlement to an effective date earlier than July 13, 
2005 for the award of special monthly compensation based on 
loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to January 
1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

In February 2009, the Veteran and his wife testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the claims file.


FINDINGS OF FACT

1.  On August 6, 2001, the Veteran submitted an informal 
claim for service connection for prostate cancer.

2.  On November 30, 2001, the RO sent the Veteran a Veteran's 
Application for Compensation or Pension (VA Form 21-526), and 
asked him to complete the formal claim within one year of the 
letter and send it back to VA.

3.  The weight of the evidence demonstrates that the Veteran 
did, in fact, complete the form and mailed it to VA on 
December 15, 2001, which was within one year of his August 6, 
2001 informal claim.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 6, 2001 for 
the award of service connection for status post prostate 
cancer with radical prostatectomy have been met.  38 U.S.C.A. 
§§ 5110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.155, 3.400 (2008).

2.  The criteria for an effective date of August 6, 2001 for 
the award of service connection for erectile dysfunction have 
been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.155, 3.400 (2008).

3.  The criteria for an effective date of August 6, 2001 for 
the award of special monthly compensation based on loss of 
use of a creative organ have been met.  38 U.S.C.A. §§ 5110, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.155, 
3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  It is 
undisputed that the Veteran first filed a claim for service 
connection for prostate cancer in August 2001.  In this case, 
the Board is granting the earliest possible date for service 
connection for prostate cancer, service connection for 
erectile dysfunction, and special monthly compensation based 
on loss of use of a creative organ, which represents a full 
grant of the benefits sought on appeal, and an earlier 
effective date is not legally possible.  In cases such as 
this, where a claim cannot be further substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for any additional 
benefit, VA is not required to meet the duty to assist a 
claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law is dispositive, the claim must be denied due 
to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 
(2002); see also VAOPGCPREC 5-2004. 

Earlier Effective Date

The effective date law and regulations provide that, unless 
otherwise specified, the effective date of an evaluation and 
award of compensation based on an original claim is to be 
fixed in accordance with the facts found, but will not be 
earlier than the date of receipt of the claimant's 
application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) 
(effective date will be "date of receipt of claim or date 
entitlement arose, whichever is later").

Under 38 C.F.R. § 3.155(a), the claimant or a representative 
of the claimant can file an informal claim by communicating 
an intent to apply for one or more VA benefits.  Upon receipt 
of an informal claim, if a formal claim has not been filed, 
an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  Id.  

In this case, the Veteran's informal claim for service 
connection for prostate cancer was received by VA on August 
6, 2001.  On November 30, 2001, the RO acknowledged receipt 
of the informal claim and informed the Veteran that he would 
need to submit a formal claim by completing an enclosed 
Veteran's Application for Compensation or Pension (VA Form 
21-526).  The November 2001 letter to the Veteran stated that 
the application should be returned to VA within one year of 
the date of the letter.  It noted that, if the application 
was not received within one year and if entitlement to the 
benefit were established, compensation would not be paid 
prior to the date of its receipt.

In a letter from the Veteran to the RO, which was received on 
July 13, 2005, the Veteran wrote that he had submitted a 
claim for service connection for prostate cancer in November 
2001, and he had been told that it could take a long time, 
and to be patient.  The Veteran wrote that he had waited, 
then called VA in July 2005, when VA informed him that his 
file had been "retired" and for him to submit a new claim.  

In August 2005, the RO sent the Veteran another Veteran's 
Application for Compensation or Pension (VA Form 21-526) and 
asked him to complete it and return it back to VA.  It stated 
that the form should be submitted within one year from the 
date of the letter, but that if it did not receive it within 
one year, if entitlement were established, the effective date 
would not be prior to the date of its receipt.  

In October 2005, the Veteran responded to the August 2005 
letter, stating that he had previously submitted his 
application in November 2001 and was waiting to hear back 
from VA about the status of his claim.  He wrote that, when 
he finally contacted VA in June 2005, he was told his package 
had been mistakenly sent to the retired files.  

In the January 2006 rating decision on appeal, the RO awarded 
service connection for status post prostate cancer with 
radical prostatectomy and erectile dysfunction and special 
monthly compensation based on loss of use of a creative 
organ, all effective July 13, 2005 (the date of receipt by VA 
of the 2005 application form).

In April 2008, the Veteran submitted a copy of a VA Form 21-
526, which shows he signed the original application for 
compensation on December 13, 2001.  

At a February 2009 hearing before the undersigned, the 
Veteran credibly testified that he had been diagnosed with 
prostate cancer in October 2000 and underwent surgery in 
February 2001.  He testified that in June or July 2001 he 
decided he would file a claim and talked to the VA Medical 
Center in Richmond, Virginia.  He testified that he submitted 
the VA Form 21-526 in December 2001 and had been waiting for 
a response.  He noted he had checked in with the VA Medical 
Center in 2002, who told him his claim was still being 
processed.  The Veteran's wife also credibly testified in 
detail that she remembered their going to the Post Office in 
December 2001, where they photocopied the application (and 
other documents) and mailed the application.  

The Board has carefully reviewed the evidence of record, 
including the Veteran's and his wife's testimony, and finds 
that the evidence supports the grant of an effective date of 
August 6, 2001 for the award of service connection for 
prostate cancer, service connection for erectile dysfunction, 
and special monthly compensation based on loss of use of a 
creative organ.  The record shows the Veteran submitted an 
informal claim for service connection for prostate cancer and 
its residuals that was received by VA on August 6, 2001.  The 
question before the Board is whether the Veteran submitted a 
formal claim for compensation within one year of the November 
2001 letter from the RO, wherein the RO provided the Veteran 
with the formal application for compensation (VA Form 21-
526).  See 38 C.F.R. § 3.155(a).  

The Veteran and his wife provided sworn testimony that the 
Veteran submitted the formal application in December 2001, 
and specifically described their actions of having gone to 
the Post Office together, where they photocopied the 
application (and other documents) and mailed it.  The Board 
finds their testimony to be very credible, as their 
description of their trip to the Post Office was detailed in 
a way that would indicate they had mailed the VA formal 
application at that time.  Additionally, the Veteran has been 
consistent in reporting these facts, even before the benefits 
were granted and assigned an effective date of July 13, 2005.  
The indicia in the claims file are consistent with, and 
corroborative of, the Veteran's reported timeline and 
assertions of filing an informal claim, dealing with VA in 
following up on the claim, and finally resubmitting a copy of 
the original claim to VA in December 2001, which VA 
misinterpreted as an original claim.  Such detailed and 
consistent testimony only heightens the Veteran and his 
wife's credibility.  

In addition, the Veteran submitted a copy of a VA Form 21-
526, which is dated in December 2001.  The Board has no 
reason to question the authenticity of this document, as it 
is wholly consistent with the other evidence of record in the 
case on appeal and the personal hearing testimony under oath 
at the February 2009 hearing.  Because the Board finds that 
the Veteran submitted a formal clam within one year of the 
date the RO sent him the application in November 2001, the 
effective date goes back to the date of the informal claim - 
here, August 6, 2001.

The Board notes that, while the Veteran has not asked for an 
effective date earlier than August 6, 2001, an effective date 
earlier than this date is not possible because the 
controlling statute and regulation provide that the effective 
date will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2) ("date of receipt of claim or date entitlement 
arose, whichever is later").  At no time has the Veteran 
alleged he submitted a claim for service connection for these 
benefits prior to August 6, 2001.


ORDER

An effective date of August 6, 2001 for the award of service 
connection for status post prostate cancer with radical 
prostatectomy is granted.

An effective date of August 6, 2001 for the award of service 
connection for erectile dysfunction is granted.

An effective date of August 6, 2001for the award of special 
monthly compensation based on loss of use of a creative organ 
is granted.


_____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


